Title: To Thomas Jefferson from George Washington, 10 September 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Chester Septr 10th. 1793.

I return, from this place, the Papers which you put into my hands on the Road, to day.
The unpromising state of the Negotiation at Madrid, and the opinion of the Commissioners that their Commission should be withdrawn, and matters at that Court placed in Statu quo, deserve very serious consideration. I pray you to give it; and if it rests altogether with the Executive (after the Agency the Senate has had in the business) let me know the result.
 
Mr. Carmichael must not be the person left there; for, from him we should never hear a tittle of what is going forward at the Court of Madrid. I am Your Affecte 

Go: Washington

